DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber. (US 2013/0335467)
	With respect to claim 1, Gerber teaches a processing device (printing system 100) comprising: a first receiving portion (tray identifier reader 138, par. 69) configured to receive, from a platen identification information portion (tray portion containing identifier) provided on a platen (tray 200, par. 56), platen identification information (identifier 230, par. 57) that identifies the platen, the platen being used in a printer (printer system 170, par. 43) and in a related device (pre-treatment station 160, par. 43) that is at least one of a pretreatment device and a post-treatment device; and a first processing portion (system controller 105, par. 74) configured 
	With respect to claim 2, Gerber teaches the first reception portion receives the platen identification information that is associated with at least one of print content in the printer and processing content in the related device, and the first processing portion performs the processing content associated with the platen identification information. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 3, Gerber teaches a second reception portion configured to receive print medium information of a print medium that is set on the platen; a third reception portion provided at a position on the same side as the second reception portion with respect to the first reception portion, and configured to receive the platen identification information from the platen identification information portion; and a first control portion connected to the second receiving portion and the third receiving portion, wherein the first control portion performs association processing that associates the platen identification information received by the third reception portion with the print medium information received by the second reception portion. (Gerber teaches multiple reception portions and teaches the identifier may also contain print medium information, par. 57, 69-75, 93)
With respect to claim 4, Gerber teaches the first reception portion receives the platen identification information that includes platen information relating to the platen, and the processing device further comprises: a second processing portion configured to perform processing in one of the printer and the related device on the basis of the platen information included in the platen identification information received by the first reception portion. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 5, Gerber teaches the third reception portion receives the platen identification information that includes platen information relating to the platen, and the first control portion determines whether to perform processing in one of the printer and the related 
With respect to claim 6, Gerber teaches the second reception portion receives a print size as the print medium information, the third reception portion receives a platen size as the platen information relating to the platen, and the first control portion performs error processing when the print size is larger than the platen size. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 7, Gerber teaches when the first reception portion receives the platen identification information that is not associated with the print medium information, the first processing portion does not perform the processing in one of the printer and the related device. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 8, Gerber teaches when an error occurs in the processing in one of the printer and the related device, the first processing portion performs error association processing that associates error information with the platen identification information, and when the first reception portion receives the platen identification information associated with the error information, the first processing portion does not perform the processing in one of the printer and the related device. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 9, Gerber teaches when the processing is complete in the printer and the related device, the first processing portion performs deletion processing that deletes the association of the print medium information with respect to the platen identification information. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 10, Gerber teaches the first reception portion receives the platen identification information from the platen that is conveyed by a conveyance device (conveyance system 180, conveyor 181) that conveys the platen between the printer and the related device. (Fig. 1)

With respect to claim 12, Gerber teaches when the height detected by the height detection portion is not within a predetermined range, the first processing portion does not perform the processing in one of the printer and the related device. (par. 100-104)
With respect to claim 13, Gerber teaches a control portion of the printer performs height adjustment processing that adjusts the height of the platen on the basis of the height detected by the height detection portion. (par. 100-104)
With respect to claim 14, Gerber teaches when the second reception portion receives the print medium information, the first control portion issues a print data creation command to create print data to be used in the printer. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 15, Gerber teaches a control portion of the printer performs print data acquisition processing that acquires the print data on the basis of the platen identification information received by the first reception portion. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 16, Gerber teaches when the print medium information cannot be acquired from the third reception portion, in the association processing, the first control portion associates an input data storage portion with the platen identification information, and a control portion of the printer causes printing to be performed on the basis of the print data stored in the input data storage portion associated with the platen identification information received by the first reception portion. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 17, Gerber teaches a platen (tray 200, par. 56) used in a printer (printer system 170, par. 43) and in a related device (pre-treatment station 160, par. 43) that is at least one of a pretreatment device and a post-treatment device, the platen comprising: a plate (tray inlay 210, par. 56) on which a print medium (article of manufacture 99, par. 57) is set, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,810,487, US 6,758,802 and US 2011/0178633 each teach a processing system having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JILL E CULLER/Primary Examiner, Art Unit 2853